DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 13 November 2019. In virtue of this communication, claims 1-9 are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20070255435) in view of Chen et al. (US 20180193642).
Regarding Claim 1, Cohen teaches a method of wireless audio transmission between at least one a wireless transmitter (Fig. 1, i.e. linked companion microphone 12), in form of a wireless handheld microphone or a wireless body pack (Fig. 1, i.e. linked companion microphone 12), and a wireless receiver (Fig. 1, i.e. ear module) in a program making special event (PMSE) system, comprising:
transmitting an audio signal by way of a first wireless transmission path (Fig. 1, i.e. wireless audio link 14) from the at least one wireless transmitter (Fig. 1, i.e. linked companion mic 12) to the wireless receiver (Fig. 1, i.e. ear module 10);
coupling the at least one wireless transmitter (linked companion mic 12) to a smart device (Fig. 1, i.e. configuration host 13) by way of a second wireless transmission path (Fig. 1 supported by ¶ [0054]-[0056], i.e. configuration link 18, which communicates configuration information [parameters or data]) to exchange parameters and/or data; and
exchanging parameters and/or data between the smart device and the wireless receiver by way of a network (Fig. 1 supported by ¶ [0054]-[0056], i.e. configuration link 17, which communicates configuration information [parameters or data], for example by a Bluetooth network).
Cohen does not explicitly teach wherein the first wireless transmission path has a latency of < 5 ms and permit a direct transmission between the at least one wireless transmitter and the wireless receiver.
However in the same field of endeavor or reasonably pertinent to transmission of audio signals Chen teaches wireless communication interface 702-1 may be configured to transmit a signal 720-1 (e.g., a signal output by microphone 408-1 that is representative of an audio signal detected by microphone 408-1) with minimal latency such that signal 720-1 is received by wireless communication interface 702-2 at approximately the same time (e.g., within a few microseconds or tens of microseconds) as wireless see ¶ [0050]).

Regarding Claim 5, claim 5 is rejected for the same reason as claim 1, as set forth above, since the claims have similar limitations that can be met by the same teachings of Cohen and Chen. Moreover, Cohen further teaches the bidirectional configuration of the second transmission path between the transmitter and the smart device, as necessitated by claim 5 (see Fig. 1, i.e. where the configuration link 18 between the linked companion microphone 12 [transmitter] and configuration host 13 [smart device] is bidirectional).

Regarding Claim 2, the combined teachings of Cohen and Chen teach all the limitations of a method as set forth in claim 1. Cohen further teaches wherein the first wireless transmission path is based on a first transmission method (Fig. 1 supported by ¶ [0054], i.e. wireless audio link 14, for example, according to Bluetooth compliant synchronous connection-oriented SCO channel protocol), and wherein the second based on a second transmission method (Fig. 1 supported by ¶ [0054], i.e. wireless configuration link 18, for example, using a control channel, such as a modified version of the Bluetooth compliant serial port profile SPP protocol or a combination of the control channel and SCO channels) and is independent of the first wireless transmission path.

Regarding Claim 6, claim 6 is rejected for the same reason as claim 2, as set forth above, since the claims have similar limitations that can be met by the same teachings of Cohen and Chen.

Regarding Claim 3, the combined teachings of Cohen and Chen teach all the limitations of a method as set forth in claim 1. Cohen further teaches wherein the at least one wireless transmitter is without a display (Figs. 1, 3A, and 3B, i.e. linked companion microphone 12, which does not have a display), the method further comprises: adjusting the parameters of the at least one wireless transmitter by means of the smart device (Fig. 1 supported by ¶ [0054]-[0056], i.e. configuration link 17, which communicates configuration information [parameters or data], for example by a Bluetooth network, from the configuration device 13 [smart device]).

Regarding Claim 7, claim 7 is rejected for the same reason as claim 3, as set forth above, since the claims have similar limitations that can be met by the same teachings of Cohen and Chen.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20070255435) in view of Chen et al. (US 20180193642), and further in view of El-Hoiydi (US 20120310394).
Regarding Claim 4, the combined teachings of Cohen and Chen teach all the limitations of a method as set forth in claim 1.
Neither Cohen nor Chen explicitly disclose wherein the first transmission path is based on an analog frequency modulation or a proprietary digital modulation.
However in the same field of endeavor or reasonably pertinent to transmission of audio signals El-Hoiydi teaches the wireless audio link usually is an FM (frequency modulation) radio link (see ¶ [0004]). El-Hoiydi further teaches in applications where the receiver unit is part of or connected to a hearing aid, transmission is usually carried out by using analog FM technology in the 200 MHz frequency band. In recent systems, the analog FM transmission technology is replaced using digital modulation techniques for audio signal transmission. An example of such digital system is available from the company Comfort Audio AB, 30105 Halmstad, Sweden under the COMFORT DIGISYSTEM.RTM. trademark (see ¶ [0008]).
Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of either an audio link that is an analog FM radio link or a proprietary digital modulation, as taught by El-Hoiydi, with the teachings of Cohen and Chen to arrive at the claimed invention. The motivation to utilize the teachings of Cohen, Chen, and El-Hoiydi would have been to use a standard method of transmitting audio and arrive at an improved signal level (El-Hoiydi ¶ [0004]) or to keep ups with recent, or more modern, digital systems (El-Hoiydi ¶ [0008]).

Regarding Claim 9, claim 9 is rejected for the same reason as claim 4, as set forth above, since the claims have similar limitations that can be met by the same teachings of Cohen, Chen, and El-Hoiydi.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20070255435) in view of Chen et al. (US 20180193642), and further in view of Lair et al. (US 20090029743).
Regarding Claim 8, the combined teachings of Cohen and Chen teach all the limitations of a wireless audio transmission system as set forth in claim 5.
Neither Cohen nor Chen explicitly disclose wherein the at least one wireless transmitter is connected directly to the wireless receiver by way of a further additional wireless transmission path.
However in the same field of endeavor or reasonably pertinent to transmission of audio signals Lair teaches a first transmission path designated “Audio” and a second transmission path designated “PTT” (see Fig. 1A supported by ¶ [0025] and [0030]).
Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of a first and second transmission paths, as taught by Lair, with the teachings of Cohen and Chen to arrive at the claimed invention. The motivation to utilize the teachings of Cohen, Chen, and Lair would have been to reserve a wireless channel for the transmission of information to the receiving devices while also enabling the transmission of audio to the receiving device (Lair ¶ [0025] and [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVAN A SANDIFORD whose telephone number is (571)270-7989.  The examiner can normally be reached on M-F 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.